United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                                                             April 25, 2003

                    In the                              Charles R. Fulbruge III
                                                                Clerk
United States Court of Appeals
          for the Fifth Circuit
              _______________

                m 02-41404
              _______________



        IN THE MATTER OF:
 CLAMONT ENERGY CORPORATION INC.,

                                          Debtor.



            LEO ROGER DUGAS,

                                          Appellant,

                   VERSUS

             JASON R. SEARCY,

                                          Appellee.


        _________________________

  Appeal from the United States District Court
       for the Eastern District of Texas
                m 1:02-CV-27
       _________________________
Before HIGGINBOTHAM, SMITH, and                                stricken by the bankruptcy court’s November
  CLEMENT, Circuit Judges.                                     29, 2001, order (“second November order”).
                                                               Briefs filed by both parties were also stricken
PER CURIAM:*                                                   by a December 12, 2001, order (“December
                                                               order”) because the case was closed and the
   Leo Dugas seeks review of the district                      question had already been decided in the
court’s order dismissing his appeal from a final               November order.
order of the bankruptcy court. Because the
district court lacked jurisdiction over the                       On December 19, 2001, Dugas filed a no-
appeal, we affirm.                                             tice of appeal to the district court; Searcy filed
                                                               a motion to dismiss the appeal as untimely on
                      I.                                       January 14, 2002. The district court entered
   This appeal arises from an adversary pro-                   an order on September 16, 2002, dismissing
ceeding that commenced May 10, 1993, which                     the appeal as untimely.
related to chapter 7 bankruptcy proceeding
concerning the estate of Clamont Energy Cor-                                          II.
poration Inc. (“Clamont”). Appellee Jason                         Dugas appealed to the district court seeking
Searcy served as the trustee of Clamont. The                   review of the bankruptcy court’s striking of his
bankruptcy court approved a settlement be-                     motion seeking a contempt order and its
tween Searcy and Dugas on February 23, 1994                    refusal to vacate the settlement order. The
(“settlement order”).                                          bankruptcy court denied consideration of these
                                                               questions with its first and second November
   On May 14, 1996, the bankruptcy court or-                   orders, respectively. These orders were both
dered that the adversary proceeding be re-                     final orders disposing of the motions.
manded to state court. Dugas appealed that
remand order. The district court dismissed the                     Dugas filed his notice of appeal to the dis-
appeal for lack of jurisdiction on Novem-                      trict court on December 19, 2001. He there-
ber 26, 1996; we affirmed the dismissal order.                 fore missed the ten-day deadline prescribed by
The case was closed February 3, 1998.                          the Federal Rules of Bankruptcy Procedure
                                                               with respect to both orders. See FED. R.
   On October 29, 2001, Dugas filed a motion                   BANKR. P. 8002(a) (“The notice of appeal shall
to show cause why Clamont should not be                        be filed with the clerk within 10 days of the
held in contempt of the settlement order. The                  date of the entry of judgment, order, or decree
bankruptcy court issued an order on Novem-                     appealed from.”).
ber 8, 2001 (“first November order”), striking
appellant’s motion because the case was                            “Failure to file a timely notice of appeal
closed. On November 19, 2001, Dugas moved                      deprives the district court of jurisdiction to
to vacate the settlement order; this motion was                consider the appeal.” In re Don Vincente
                                                               Macias, Inc., 168 F.3d 109, 211 (5th Cir.
                                                               1999) (punctuation omitted). Because the dis-
    *                                                          trict court lacked jurisdiction, we also lack jur-
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is         isdiction over the merits raised on appeal by
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                                           2
Dugas. See id. The district court’s dismissal
of the appeal is therefore AFFIRMED.




                                                3